DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues that Tsai (US PGPub 2019/0293220 A1) fails to teach that the hydro-generator, the temperature sensor and the LED light are encapsulated as a whole.  However, as seen in Figs. 1 and 6 of Tsai ‘220, the temperature sensor 491 is depicted as extending from the bottom of element 40 with housing 41 and electrically connected to the circuit board 46 (Paragraphs 24 and 27 / Paragraph 4, Page 3, line 24).  Since part of temperature sensor 491 would need to extend within the element 40 in order to connect to circuit board 46, the temperature sensor 491 is encapsulated 
Furthermore, the hydrogenerator 42 and LEDs 47 are also within element 40 with housing 41.  Therefore, the hydro-generator 42, the temperature sensor 491 and the LED light 47 being encapsulated as a whole.
Furthermore, an alternative rejection in view of Tsai (US PGPub 2018/0298596 A1) that teaches encapsulating the temperature sensor with the hydro-generator and therefore it would be obvious to modify Tsai ‘220 to include the hydro-generator, the temperature sensor and the LED light are encapsulated as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PGPub 2019/0293220 A1, hereinafter Tsai ‘220; US filing date of Tsai ‘220 is intervening between Applicant’s US filing date and foreign priority date, with the foreign claim not having been perfected yet.  Citations herein are presented in “A / B” format wherein A is the relevant portions of the US PGPub whereas B is the relevant portions of the machine translation of the TW 107203914 priority document of Tsai ‘220, previously provided) in view of Rubinshtein et al. (US PGPub 2018/0038229 A1), or alternatively in further view of Lo et al. (US PGPub 2009/0121044 A1) and Tsai  (US PGPub 2018/0298596 A1, hereinafter Tsai ‘596)
	As to claim 1, Tsai ‘220 discloses (Figs. 1, 2, 5 and 6) a hose, comprising: a hose body 10, provided with a first water passage 11; a connecting assembly, connected to the hose body 20 and provided with a second water 5passage (Fig. 5, arrows show flow) communicating with the first water passage 11, the connecting assembly 20 being further provided with a light transmitting portion 325 (Fig. 5, Paragraph 17 / Paragraph 4, lines 21); a temperature-sensitive light-emitting assembly, mounted in the second water passage, including a hydro-generator 42 (including 421, Paragraph 18 / Paragraph 4, line 29), a temperature sensor 491 (Fig. 6, Paragraph 27 / Paragraph 4, Page 3, line 24) and an LED light 46, 47 (Fig. 1, Paragraph 18 / Paragraph 4, Page 3, line 17), wherein the hydro-generator 42 powers the temperature sensor 491 (Paragraphs 24 and 27 / Paragraph 4, Page 3, line 24) and the LED light 46, 47 
    PNG
    media_image1.png
    482
    614
    media_image1.png
    Greyscale
Tsai ‘220 PGPub

    PNG
    media_image2.png
    470
    630
    media_image2.png
    Greyscale
Tsai ‘220 PGPub

    PNG
    media_image3.png
    733
    439
    media_image3.png
    Greyscale
Tsai ‘220 PGPub
    PNG
    media_image4.png
    733
    281
    media_image4.png
    Greyscale
 Tsai ‘220 PGPub

    PNG
    media_image5.png
    754
    982
    media_image5.png
    Greyscale
Tsai ‘220 Fig. 1 priority application

    PNG
    media_image6.png
    766
    957
    media_image6.png
    Greyscale
Tsai ‘220 Fig. 2 Priority Application

    PNG
    media_image7.png
    937
    600
    media_image7.png
    Greyscale
Tsai ‘220 Fig. 5 Priority Application

    PNG
    media_image8.png
    821
    399
    media_image8.png
    Greyscale
Tsai ‘220 Fig. 6 Priority Application


Tsai ‘220 discloses Applicant’s baffle which appears to be spiral shaped in at least Figs. 2 and 6 of the US PGPub, but does not explicitly recite the baffle being spiral shaped.
	Rubinshtein et al. teaches (Figs. 16 and 18) baffle 140 that is located upstream of impeller 200 with spiral (Fig. 21, Paragraph 97 helical) and decreasing the exit openings to force the liquid out via a smaller opening in order to alter the flow rate and impart a helical twist to the liquid so as to more effectively drive the impeller (Paragraph 98).

    PNG
    media_image9.png
    323
    481
    media_image9.png
    Greyscale
Rubinshtein

    PNG
    media_image10.png
    339
    423
    media_image10.png
    Greyscale
Rubinshtein
	Therefore, it would be obvious to one having ordinary skill in the art to make the baffle of Tsai ‘220 spiral shaped with decreasing aperture in order to more effectively drive the impeller, as taught by Rubinshtein et al.
	As to the limitation of the generator powering the temperature sensor, Tsai ‘220 teaches the generator powers the temperature sensor 491 (Paragraphs 24 and 27 / Paragraph 4, Page 3, line 24) in that the circuit board 46 is energized by the generator and the temperature sensor is electrically connected to the circuit board.  
	Alternatively, Lo et al. teaches (Fig. 3) a generator 52 (Paragraph 28) for powering the light source 40 (Paragraph 25) and the temperature sensor 33 (Paragraph 27) in order to use the device without using batteries (Paragraph 27).

    PNG
    media_image11.png
    558
    556
    media_image11.png
    Greyscale
Lo et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the power from the generator specifically power the light source and temperature sensor of Lo et al. in order to operate the devices without using batteries, as taught by Lo et al.
As to the hydro-generator 42, the temperature sensor 491 and the LED light 47 being encapsulated as a whole, as seen in Figs. 1 and 6 of Tsai ‘220, the temperature sensor 491 is depicted as extending from the bottom of element 40 with housing 41 and electrically connected to the circuit board 46 (Paragraphs 24 and 27 / Paragraph 4, Page 3, line 24).  Since part of temperature sensor 491 would need to extend within the element 40 in order to connect to circuit board 46, the temperature sensor 491 is encapsulated within the element 40.  It is noted that while the temperature sensor 491 extends beyond the housing element 41, Applicant’s temperature sensor (Fig. 5, #32) also extends beyond the housing part of 41.  Furthermore, as Tsai ‘220 discloses 48 to be a seal body (Paragraph 18 / Page 3, line 2), one having ordinary skill in the art would 
Furthermore, the hydrogenerator 42 and LEDs 47 are also within element 40 with housing 41.  Therefore, the hydro-generator 42, the temperature sensor 491 and the LED light 47 being encapsulated as a whole.
Alternatively, should it be found that the hydro-generator 42, the temperature sensor 491 and the LED light 47 are not encapsulated as a whole, Tsai ‘596 teaches (Fig. 8) including temperature sensor 53 and hydrogenerator 51 encapsulated as a whole in housing 30.

    PNG
    media_image12.png
    630
    462
    media_image12.png
    Greyscale
Tsai ’596
.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘220 in view of Rubinshtein et al., or alternatively in further view of Lo et al. and Tsai ‘596 as applied to claim 1 above, or alternatively further in view of Reinhardt (US PGPub 2018/0187807 A1) and Metlen et al. (US PGPub 2009/0242659 A1).
	As to claim 4, the PGPub of Tsai ‘220 discloses the connecting assembly comprises a first connecting member 312, a second connecting member 311, and a third connecting member 32;  20the first connecting member 312, inserted into the hose body  10 and fixedly connected to the hose body 10 (Fig. 6, see also Fig. 4 for labeling of equivalent parts), is provided with a flange (Fig. 1); the second connecting member 311 is sleeved on the first connecting member, and is prevented from being disengaged with the first connecting member 312 by the flange (Fig. 6); and -11-File: 098465usfthe third connecting member 32 is in screw connection (either by 33 Paragraph 17 of PGPub or via rotation/screwing action to fit into 317 and 323 together Paragraph 17 / Paragraph 4, line 22) with the second connecting member 311, and provided with the light transmitting portion 325.

	Alternatively, the foreign priority of Tsai ‘220 teaches substantially the same elements discussed, with the exception that first connecting member 312 and second connecting member 311 appearing to be a one piece construction, wherein the hose is connected to a shower head (Fig. 5, #91)
	Reinhardt teaches (Figs. 1-7) a connector for hose 5 connection including a first connecting piece 3 with flange 6 that prevents disengagement with second connecting piece 12 (Fig. 2), wherein the second connecting piece 12 that is a separate piece in order to allow relative tilting (Paragraphs 28), in order to facilitate handling of a hand-held shower head (Paragraph 9).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the connector that connects to the hose of Tsai ‘220 to make it a two piece connection with a flange and hose connection part (corresponds to Reinhardt #3 and Tsai ‘220 #312) being the first connecting piece and a separate second connecting piece (Corresponds to Reinahrdt #12 and Tsai ‘220 #311) that is tiltably connected to first connecting piece in order to facilitate handling of the hand-held shower head, as taught by Reinhardt.  
	As to the second connecting member and the third connecting member being connected by screw connection, Tsai ‘220 teaches screws 33 in the PGPub, screwing action explicitly in the foreign priority document Paragraph 4, line 22 and screwing action implied by the term rotation in Paragraph 17 of the PGPub.  Since the pieces are rotated, they can be considered to be screwed into each other and therefore form a screw connection.

Further alternatively, Metlen et al. teaches (Fig. 4) attaching the equivalent part of the third connecting piece 108 to the other parts of the connector 112 via threaded connection to screw them together (Paragraph 25).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the connection between the second connector and the third connector of Tsai ‘220 in view of Rubinshtein, or alternatively in further view of Lo et al. and Tsai ‘596 and Reinhardt to use a threaded connection that is screwed together, as taught by Metlen et al., since the selection from among known suitable fastening means between parts for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 5, Tsai ‘220 in view of Rubinshtein, or alternatively in further view of Lo et al. and Tsai ‘596 and Reinhardt teaches that an inner wall of the second connecting member is provided with a first limiting portion (Tsai ‘220 Fig. 4 corresponding parts of Fig. 6, horizontal part of 30, substantially where contained elements such as 44, 49 and 312 are limited from moving upward or alternatively top part of Reinhardt #7 where flange 6 is limited) , and an inner wall of the third connecting member is 5provided with a second limiting portion (Tsai Fig. 4, upper part of #324 which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.Y.H/Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875